Title: To Thomas Jefferson from John Joseph Rey, 23 January 1806
From: Rey, John Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 23d. January 1806.
                        
                        Persecution & distress in Violation of the law of Justice, procured me the means of your paternal
                            acquaintance, at the beginning of your Memorable administration; but now, the very elements are menacing my existence,
                            already attenuated by age, great sufferings, privation of Wealth, & of a home.
                        I have seen the time in which my soul rejoiced with the delight of a hope, that I had found a parent in my
                            orphan state; recognized by an amiable Reciprocal Correspondence, as the basis, or eve, of a much happier verbal
                            intercourse. But alas, that time is no more! none of my addresses are answered; none of my clamours heard; & my fate
                            worsted, rather than bettered. Where is that perfidious tyrant that Stands between us? Is it the extravagance of my
                            charges that compel—you to abandon me? Surely the highest one Contained in my few letters does not exceed a redress for
                            wrongs; nor the desire of obtaining a true, & useful knowledge; not as a mere object of curiosity, or monopoly for
                            myself; but to spread it so far as necessary, as a blazing fire amidts dry straw.
                        In another place, it will be found, my offer of services to inculcate into the minds of young people, the
                            principles of pure virtue, & lawful industry; the knowledge & fear of god; their duties & respect towards one
                            another; love & fidelity between husbands & wives; & tender feelings for their children; obedience to lawful, but
                            resistance to unlawful command of the elders & rulers; honesty in dealings, & friendship in society. As nothing can be
                            obtained without money; nor money—without an equivalent; it becomes the duty of those who possess neither; to apply for
                            the same: Consequently, after I had the honor to acquaint you with the state & causes of my misfortunes, I requested of
                            you in my last visit, to be kind enough to employ me under your administration, in order that I might get an honest
                            living; some conversation took place about the War, & naval departments, which I did not sufficiently Comprehend; &
                            shortly after, I expressed to some individuals the abhorrence I had for War; & all its concerns: from that time to this,
                            there is hardly—any Calamity or misery but I have been exposed to: & a general policy adopted, as if it were, a new
                            doctrine under the names of the old; which every body understands but me; however wise & prudent the system may be; I
                            know no reason why it should be Concealed from me; for—if it is good, I delight in it. When I ask any questions, even of
                            the members of such institutions; they are always Crowded with company, or business; or if any answer is given, it is
                            Contrary to its real sense.
                        I am obliged to make use of all honest means to get money to pay for house rent, food & raiment; walking
                            through mud, rain, snow, and other inclemencies of the Weather; whether sick, or well; & yet I cannot obtain half the
                            necessaries. The more I wish to speak to you, the more I am deprived of that favor: is it because you know I regard—the
                            Value of your Company more than the vanity of honors, power—or treasure that is in your possession? does my poverty
                            discourage you, or my esteem offend you? Do grant me a Complete day of pleasure, before I die; a day’s hospitality in the
                            enjoyment of such refreshment, as you are pleased to give me; which may prove the end of my—troubles, & commencement of
                            my happiness. I wait in Mr. Coale’s apartment for the favor of your answer. Sir, receive this,—as the seal of inviolable
                            friendship, from, 
                        
                            J. J. Rey
                            
                        
                    